Citation Nr: 1536349	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-18 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for fibromyalgia, to include left and right side body pain, tight calves, sore and tight buttocks muscles.

3.  Entitlement to service connection for left wrist and hand, reflex sympathetic dystrophy; complex regional pain syndrome. 

4.  Entitlement to service connection for erectile dysfunction, claimed as decreased sex drive.

5.  Entitlement to service connection for myofascial pain syndrome.

6.  Entitlement to an initial disability rating in excess of 30 percent for an adjustment disorder with depressed and anxious mood with paranoid features and posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial disability rating in excess of 10 percent for adhesive capsulitis axillary recess and small slap lesion (claimed as dislocated right shoulder with pinched nerve).

8.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine strain (claimed as a back condition and back spasms).

9.  Entitlement to an initial disability rating in excess of 10 percent for the residuals of left foot status post-fracture, first proximal phalanx (claimed as broken left foot with left foot and toe arthritis).

10.  Entitlement to an initial disability evaluation in excess of 10 percent for right metatarsalgia and flat foot (claimed as broken right foot and arthritis).

11.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to July 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In October 2013, the Board issued a decision that denied service connection for chronic fatigue syndrome, memory loss, a cervical spine disability, left knee disability, left wrist disability, sleep apnea, and residuals of a head injury.  Entitlement to increased disability ratings for right eye twitching and allergic rhinitis, and entitlement to paragraph 30 benefits for left wrist and hand, reflex sympathetic dystrophy, complex regional pain syndrome were additionally denied.  Additional claims were remanded to the RO for development.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2015 Memorandum Decision, the Court vacated the Board's decision with respect to his service connection claim for sleep apnea and remanded the claim back to the Board.  The denial of service connection for chronic fatigue syndrome, memory loss and a cervical spine disability was affirmed. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the following claims in October 2013: (1) entitlement to service connection for fibromyalgia (2) entitlement to service connection for left wrist and hand, reflex sympathetic dystrophy; complex regional pain syndrome (3) entitlement to service connection for erectile dysfunction, claimed as decreased sex drive (4) entitlement to service connection for myofascial pain syndrome (5) entitlement to an initial disability rating in excess of 30 percent for an adjustment disorder with depressed and anxious mood with paranoid features and PTSD (6) 
entitlement to an initial disability rating in excess of 10 percent for adhesive capsulitis axillary recess and small slap lesion (7) entitlement to an initial disability rating in excess of 10 percent for a lumbar spine strain  (8) entitlement to an initial disability rating in excess of 10 percent for the residuals of left foot status post-fracture, first proximal phalanx  (9) entitlement to an initial disability evaluation in excess of 10 percent for right metatarsalgia and flat foot and (10) entitlement to a TDIU.  

The Remand requested various outstanding treatment records be obtained and additional VA examinations be provided to the Veteran. Although additional treatment records were obtained and he was afforded appropriate VA examinations, no further action was undertaken with respect to these issues.  

That is, the AMC did not readjudicate the claims or promulgate a supplemental statement of the case (SSOC), as had been requested by the Board in its October 2013 Remand.  

The Veteran's attorney has not waived this right. 

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because there was not complete compliance with the remand instructions, the Board is compelled to remand the appeal for appropriate adjudicatory consideration of his claims and the promulgation of an SSOC.  Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2015).

Moreover, with respect to his service connection claim for sleep apnea, in a January 2015 Memorandum Decision, the Court essentially found that the Board did not consider all of the medical treatise evidence submitted by the Veteran in support of his claim.  A December 2013 Mental Disorders VA examination (see Virtual VA) was afforded to the Veteran (completed following the now vacated October 2013 Board decision on this issue).  The VA examiner provided a negative etiological opinion regarding any relationship between sleep apnea and PTSD.  He considered various medical evidence submitted by the Veteran. 

Unfortunately this VA examination was associated with the claims file without waiver of RO review.  As such, a supplemental statement of the case on this issue is additionally needed.

Accordingly, the case is REMANDED for the following actions:

Readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



